COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


TAMORAH CHAPMAN
                                                                MEMORANDUM OPINION *
v.     Record No. 2419-10-4                                         PER CURIAM
                                                                    JUNE 21, 2011
VIRGINIA EMPLOYMENT COMMISSION AND
 DEPARTMENT OF TREASURY


                      FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                 Jonathan C. Thacher, Judge

                 (Tamorah Chapman, pro se, on brief).

                 (Kenneth T. Cuccinelli, II, Attorney General; Elizabeth B. Peay,
                 Assistant Attorney General, on brief), for appellee Virginia
                 Employment Commission.


       Tamorah Chapman appeals a decision of the circuit court affirming a decision by the

Virginia Employment Commission (the Commission) denying her unemployment benefits due to

misconduct connected with work. We have reviewed the record, the circuit court’s order, and

the Commission’s opinion and find that this appeal is without merit. 1 Accordingly, we affirm for

the reasons stated by the Commission in its final opinion, see In the matter of: Chapman v.

Department of the Treasury, Commission Decision No. 90709-C (June 30, 2010), as affirmed by

the circuit court, see Chapman v. Virginia Emp’t Comm’n, Case No. CL-2010-0010194 (Oct. 15,

2010). We dispense with oral argument and summarily affirm because the facts and legal


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          In rendering this decision, we do not consider the fourth, sixth, and eleventh
assignments of error. Rule 5A:18 bars our consideration of the fourth and sixth assignments of
error because Chapman did not raise these issues before the circuit court. Although Chapman
listed the eleventh assignment of error in her opening brief, she does not include any argument
on this issue, as required by Rule 5A:20.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                           -2-